

 
 
Exhibit 10.1


DEBT REPAYMENT AGREEMENT


Party A: General Steel Holdings, Inc.
       Maoming Hengda Steel Group Ltd.
 
Party B: Guangzhou Hengda Industrial Group Ltd.
Ms. Ding Yumei


Party A and Party B hereby enter into this agreement whereby Party A issues
common shares of General Steel Holdings, Inc. (NYSE: GSI) to Party B as partial
repayment of the debt owed by Party A to Party B:


1. Definitions.


(1) The term “share issuance” refers to the issuance of 928,163 shares of the
common stock of General Steel Holdings, Inc. stipulated under Clause 2.
 
(2) “Issued shares” refers to the 928,163 shares of the common stock of General
Steel Holdings, Inc. Party A issues to Party B under this agreement.


2. Share Issuance.


(1) Party A, under this agreement, will issue 928,163 shares of common stock of
General Steel Holdings, Inc. to Ms. Ding Yumei, along with the corresponding
rights and interests of shareholders, to partially repay debt owed by Maoming
Hengda Steel Group Ltd. and General Steel Holdings Inc.  to Guangzhou Hengda
Industrial Group, Ltd.;


(2)  Ms. Ding Yumei agrees to receive the above mentioned shares, and accepts
corresponding rights and obligations when the transaction is completed.


(3)  After the share issuance, the value of the shares will offset an equivalent
value of the debt owed by Party A to Party B.
 

--------------------------------------------------------------------------------


 

 
(4) On the share issuance date (date shares are issued), the Bank of China
posted mid price RMB exchange rate to US dollar shall be used for conversion.


3. Share Price Confirmation Method. Party A issues 928,163 shares of the common
stock of General Steel Holdings, Inc. at the price of $7.00 per share, for a
total of $6,497,141.


4. Dispute Settlement. Any dispute raising from the performance of this
agreement or related to this agreement shall be settled through friendly
consultation. If the two parties cannot arrive at a settlement, the case should
be submitted to the local People’s court at Party  B’s location.


5. This agreement will be binding to the two parties hereof as of the effective
date. The rights and obligations under the agreement will maintain unchanged
unless agreed to in writing by both parties.


6. This agreement will be effective after being stamped with the official seals
of the two companies and signed by the legal representatives or the authorized
representatives of the two parties.


7. This Agreement is executed in four copies. Party A and Party B each holds two
copies and each copy has the same legal effect.




[Signature Page Follows]


 

--------------------------------------------------------------------------------


 
 

 
Party A (official seal )
 
Party B (official seal)
                       
　　
   
Representative (signature)
 
Representative (signature)
           
/s/ John Chen
 
/s/ Yijun Wang
John Chen
 
Yijun Wang
General Steel Holdings, Inc.
 
Guangzhou Hengda Industrial Group Ltd.
Chief Financial Officer
         
June 7, 2010
 
June 7, 2010




